PBR Curiam.
This appeal is from a decree granting a divorce a vinculo to a husband on the ground of desertion since July, 1958. We think the testimony supports the chancellor’s finding that the wife left the home without cause, and secured employment in Baltimore where she has remained ever since. Although her testimony was to the contrary, the chancellor also found that she showed no desire for a reconciliation, until she appeared in court, and that the offer was not made in good faith. She was a trained nurse, and apparently more interested in a nursing career than in performing the duties of a housewife. We cannot find on the record that the chancellor was clearly in error.

Decree affirmed, costs to be paid by the appellee.